DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to the amendments filed on 02/16/2021. The proposed amendments to the specification is accepted. The drawings are accepted in light of the amended specification.

Response to Arguments
Applicant's arguments with respect to the independent claims have been considered but are moot because the amendments necessitate the new grounds of rejection. The examiner has introduced the Ikeda reference which disclose the motor/generator as a result of applicant’s amendments. Please see the rejections set forth below. 
Applicant’s arguments (page 11) with respect to the 103 rejections have been fully considered but they are not persuasive in view of new ground of rejections using a newly introduced portion of an existing reference.  
	Applicant argues that Message does not disclose controlling the deceleration of a vehicle in a pedal lift mode (pg. 11)
The Examiner respectfully disagrees. Message teaches that the controller is arranged to determine the amount of driver demanded torque based on the accelerator pedal position, and calculating the amount of demanded torque based on received pedal position signal and engine speed (pg. 7 lines 10-16). 

The Examiner respectfully disagrees. The applicant refers to Figure 2 block 66, where the minimum and maximum torque limits are based on motor mechanically considerations and not battery power limits. Message teaches that powering the loads may be accomplished by direct mechanical coupling of loads to the powertrain. An auxiliary load such as compressor of an air-conditioning system may be permitted to apply to the powertrain a torque load of up to the amount that is determined by the controller to be permitted. The limit in which the amount is below or above is the minimum and the maximum torque (pg. 12 lines 17-22). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 4, 6, 8, 10-16are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Ikeda et al. (U.S Patent Publication No. 2016/0236540; hereinafter “Ikeda”).

claim 1, Ikeda teaches a vehicle comprising: motor/generator that provides driving torque to the drive wheels of the vehicle; a traction battery; (Ikeda [0020] the motor/generator is connected with a circuit which includes a battery and an inverter. The motor/generator outputs positive torque during motor action, and generates electric power by means of torque absorption (negative torque) during regenerative action) and a controller programmed to, responsive to accelerator pedal lift off during propulsion of the vehicle at a speed in an absence of an accessory load, control motor/generator to provide a first level of negative torque output (Ikeda [0031] during EV mode, the vehicle runs via motor/generator, as the first clutch is released (pedal lift off). [0033] when the vehicle starts to move, the torque capacity is controlled while controlling the rotational speed of the motor/generator; [0035] the controller determines the request torque to the whole drive source constituted by the engine and the motor/generator); and responsive to accelerator pedal lift off during propulsion of the vehicle at the speed in a presence of the accessory load applied by a DC/DC inverter powered by the traction battery, control the motor/generator to provide a second level of negative torque output that is greater than the first level of negative torque output (Ikeda [0035] when the Air Conditioning (AC) is on, the torque request to the motor/generator is calculated by adding the AC load, which means the request torque (torque that is being provided) is greater in the presence of accessory load; [0020] the power is received through an inverter, which is powered by a high-voltage battery).  

Claims 6 and 12 are rejected under the same rationale as claim 1.

Regarding claim 2, Ikeda teaches the vehicle of claim 1, wherein the second level is a function of current draw of the accessory load (Ikeda [0035] the target power generation amount is calculated based on an electric power consumption of various electrical equipment or the like, such as air-

Regarding claim 4, Ikeda teaches the vehicle of claim 1 wherein the accessory load is applied by an air conditioning compressor powered by the traction battery (Ikeda [0026] the low-voltage battery is charged through the DC-DC converter, and the weak-current circuit supplies power to the air-conditioning device, audio device, and the like (accessory load)) . 

Claims 8, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable under the same rationale as claim 4.

Regarding claim 10, Ikeda teaches the vehicle of claim 6, wherein the vehicle is a hybrid electric vehicle (Ikeda [0012] Fig. 1 illustrates a system configuration of a hybrid vehicle).

Claim 15 is rejected under the same rationale as claim 10. 

Regarding claim 11, Ikeda teaches the vehicle of claim 6, wherein the vehicle is a battery electric vehicle (Ikeda [0020] the motor/generator includes a high-voltage battery and supplies power from the battery).

Claim 16 is rejected under the same rationale as claim 11. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda in view of Message et al. (WO 2015/024970; hereinafter "Message"). 

claim 3, Ikeda teaches the vehicle of claim 1. Yet, Ikeda does not teach wherein controller is further programmed to constrain the second level to not exceed a maximum torque limit of the electric machine. 
However, in the same field of endeavor, Message teaches wherein controller is further programmed to constrain the second level to not exceed a maximum torque limit of the electric machine (Message: pg. 9 lines 26-30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Mitsuyasu’s system of controlling the level of torque by programming a minimum/maximum torque limit, as taught by Message, for the purpose of limiting the amount of powertrain load torque available to support the auxiliary load (Message: pg. 1 line 35 – pg. 2 line 5).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable under the same rationale as claim 3. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMIN YOU whose telephone number is (571)272-9734.  The examiner can normally be reached on Monday - Friday 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665